Citation Nr: 0125715	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  91-17 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asthma prior to October 7, 1996.

2.  Entitlement to a rating in excess of 60 percent for 
asthma from October 7, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that continued a 30 percent rating for the 
veteran's service-connected asthma.  In October 2000, the RO 
increased this rating to 60 percent, effective October 7, 
1996.  It should be pointed out that the October 2000 rating 
decision is incomplete in that only pages three and four of 
this decision are present in the record.  Consequently, the 
RO should locate pages one and two of this decision and 
incorporate them into the claims file.

In his substantive appeal dated in October 1992, the veteran 
requested "reconsideration" of his claim for service 
connection for a nervous disability.  As this matter has not 
been developed for appellate review, it is not properly 
before the Board and is referred to the RO for appropriate 
action.  


REMAND

 The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate  
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

A review of the claims folder reveals that the veteran was 
hospitalized at a VA medical center in April 1997 and in 
March 1998, both times for treatment of asthma.  Records from 
those hospitalizations have not been associated with the 
claims folder.  Furthermore, it appears that the veteran had 
additional interaction with the VA medical system in November 
1999, when a chest x-ray was obtained (see reference in June 
2000 VA x-ray report).  In the June 2000 VA examination 
report, the Pulmonary Function Test was described and a 
comparison was made to an earlier PFT, but the date of the 
earlier test was not provided.  Finally, the actual June 2000 
PFT was not associated with the claims folder.   Since VAMC 
records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for bronchial asthma since 1992.  
After securing the necessary release, the 
RO should obtain these records.  Of 
particular interest are VA medical 
records dated in 1997, 1998 and 1999.  
Any records received should be associated 
with the claims folder.  The RO should 
document all attempts to obtain the 
records, and the veteran should be 
notified in the event that records could 
not be obtained.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current status of the service-connected 
bronchial asthma.  An extensive history 
should be obtained from the veteran, 
including, but not limited to the number 
of attacks per week/month, the types of 
medications prescribed, the use of 
corticosteriods, and the number of visits 
to a physician per month.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the physician prior to examination for 
use in the study of the case, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  Testing should 
include a Pulmonary Function Test.  The 
examiner is to describe the findings and 
provide a diagnosis.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



